Citation Nr: 9921067	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-26 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
chondromalacia patella.

2.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 1995 letter and a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In the March 1995 letter, the RO informed 
the veteran that it had denied his claim for a bilateral knee 
condition.  The RO stated that it had last denied the claim in 
1984 and the veteran did not appeal that decision and it became 
final.  The RO informed the veteran that he could reopen his 
claim with new and material evidence which it would help him 
obtain.  The veteran perfected an appeal of this refusal to 
reopen his claim to the Board.  

The July 1996 rating decision confirmed and continued the denial 
of the petition to reopen a claim for service connection for 
bilateral chondromalacia patella and denied a claim for service 
connection for PTSD.  The veteran perfected an appeal to the 
Board of the denial of the claim for service connection for PTSD.

In the decision that follows, the Board reopens the claim for 
service connection for bilateral chondromalacia patella and 
remands both that claim and the claim for service connection for 
PTSD.


FINDINGS OF FACT

Medical evidence has been presented or secured showing recent 
treatment for complaints of knee pain diagnosed as patellofemoral 
syndrome and the veteran has stated that he has had knee pain 
since service; this evidence bears substantially 
and materially on the specific matter in this case, i.e., whether 
the veteran has a current knee disorder and, if so, whether it is 
related to bilateral chondromalacia patellae diagnosed in 
service, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim 
for service connection for bilateral chondromalacia, and 
therefore the claim has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
requires the existence of a current disability and a relationship 
or connection between that disability and a disease or injury 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself in service and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet. App. 169, 171 (1998); see 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Service connection for a disability may also be established based 
on aggravation of disease or injury which preexisted service when 
there is an increase in disability during service unless the 
increase is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Establishing service connection for 
a disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted service; 
(2) evidence showing an increase in disability during service 
sufficient to raise a presumption of aggravation of the 
disability; and (3) a lack of clear and unmistakable evidence to 
rebut the presumption of aggravation which may include evidence 
showing that the increase in severity was due to the natural 
progress of the disability.  38 C.F.R. § 3.306(b) (1998).  
Concerning Item (1), a disorder may be shown to have preexisted 
service if it is noted at entrance into service or where clear 
and unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination does 
not, in itself, constitute a notation of a preexisting condition.  
38 C.F.R. §§ 3.304(b)(1) (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

In this case, service medical records show that upon enlistment 
to service the veteran checked "yes" to the question, "Have 
you ever had or have you now . . . 'trick' or locked knee?" on 
Standard Form 89, Report of Medical History, dated June 1967.  
The veteran also checked "yes" to the question, "Have you had, 
or have you been advised to have, any operations?" and the 
veteran wrote "left knee" in a space for explanation next to 
this item.  With regard to this history, the examiner noted, 
"Knee goes out when bumped -- had surg[ery, left,] for cyst."  
On clinical evaluation, the examiner noted that the lower 
extremities were normal.  The examiner assigned a physical 
profile of "1" for the lower extremities.  (In a physical 
profile block on an examination report there are six categories 
(P, U, L, H, E, S), including "L" for lower extremities.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 
9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual 
having a numerical designation of '1' under all factors is 
considered to possess a high level of medical fitness and, 
consequently is medically fit for any military assignment.").  
There were no further complaints or findings regarding the knees 
on the enlistment examination report.

On a Report of Psychiatric Evaluation dated August 1968, the 
examiner noted that the veteran was evacuated from the Republic 
of Vietnam on August 5, 1968, with a diagnosis of chondromalacia, 
patella, bilateral, and that he was given a L3 profile.  The 
October 1968 separation examination report reflects that the 
veteran stated his health was "[g]ood except for knee problem" 
and he again checked "yes" under "Have you ever had or have 
you now . . . 'trick' or locked knee?"  On the Report of Medical 
Examination, the examiner noted "chondromalacia bilateral 
patellae -- Record in Zama Hosp[ital]."  Under "Summary of 
Defects and Diagnoses", the examiner noted, "Softening 
cartilage, knee caps, bilateral" and a numerical designation of 
"3" was assigned in the Physical Profile block for lower 
extremities.

The veteran originally claimed service connection for a knee 
disorder in June 1969 and noted that he had been treated at Camp 
Zama, Japan, from August 1968 to December 1968.  No pathology of 
the knees was found on both a VA general medical and a VA special 
orthopedic examination conducted in September 1969.  The RO 
denied the claim for service connection for a knee disorder in a 
September 1969 rating decision.  The veteran tried to reopen his 
claim a couple of times over the years, including the last time 
in 1984, and was denied.  He did not appeal those decisions and 
they became final.

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (Court) provided a standard, adopted from a 
district court decision pertaining to social security benefits, 
for determining whether evidence submitted by a claimant was 
"new and material".  See Chisholm v. Secretary of Health & 
Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  Although 
a definition of new and material evidence at that time recently 
had been promulgated by VA, the Court stated that the VA 
regulation was not "inconsistent" with the standard articulated 
in Chisholm and that the standard in Chisholm was "clearer and 
more easily applied".  Colvin, 1 Vet. App. at 174; see 38 C.F.R. 
§ 3.156 (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held in a decision subsequent to Colvin 
that the Court overstepped its judicial authority in failing to 
defer to the interpretation of the term "new and material" set 
forth by VA in its own regulation and adopting instead "a 
definition of materiality from an entirely different benefits 
scheme -- the administration of social security benefits."  
Hodge v. West, 155 F.3d 1356, 1361, 1364 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a) (1998).  Therefore, the Federal Circuit 
overruled the Colvin test for the purposes of reopening claims 
for the award of veterans' benefits and stated that whether new 
evidence is material must be evaluated "under the proper, 
regulatory standard."  Hodge, 155 F.3d at 1362, 1364.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that 
it must be considered in order to fairly 
decide the merits of the claim.

38 C.F.R. § 3.156 (1997) (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the Board 
has emphasized above and then emphasized the portion of the 
Colvin test that stated that "there must be a reasonable 
possibility that that new evidence . . . would change the 
outcome" of the prior final decision in order to be considered 
"material" evidence.  Hodge, 155 F.3d at 1359-60.  The Federal 
Circuit stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether the 
new evidence will affect the outcome of the 
ratings decision.  Although the regulation 
does require that the new evidence be "so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim," 38 C.F.R. § 3.156(a), it is not 
clear to what extent this addresses the 
final ratings decision rather than 
emphasizes the importance of ensuring that 
the evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.

The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the outcome 
of the claim; rather, it emphasizes the 
importance of a complete record for 
evaluation of a veteran's claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals [now the United States 
Court of Appeals for Veterans Claims] that 
not every piece of new evidence is 
"material"; we are concerned, however, 
that some new evidence may well contribute 
to a more complete picture of the 
circumstances surrounding the origin of a 
veteran's injury or disability.

Hodge, 155 F.3d at 1363.

Subsequently, in Fossie v. West, the Court stated,

Hodge provides for a reopening standard 
which calls for judgments as to whether new 
evidence (1) bears directly or 
substantially on the specific matter and 
(2) is so significant that it must be 
considered to fairly decide the merits of 
the claim.

Fossie v. West, 12 Vet. App. 1, 4 (1998).

Although it appears from history provided at enlistment and from 
history provided during the September 1969 VA Examinations that 
the veteran was treated surgically for a Baker's cyst of the left 
knee prior to service, he was diagnosed while in service for 
bilateral chondromalacia of the knees and assigned an L3 profile.  
Thus, the medical issues presented by the records contemporaneous 
with service are (1) whether there is any relationship between 
the preexisting left knee disorder and the chondromalacia in 
service; and, if so, (2)(a) whether the development of 
chondromalacia may be considered an "increase of severity" of 
the preexisting disability of the left knee; or, if not, (2)(b) 
whether bilateral chondromalacia had its onset in service.

However, the Board notes that these issues do not matter at all 
and need not be resolved if there is no current knee disability 
because service connection is awarded and VA compensation is paid 
only for a current disability.  Concerning the latter, the Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 104 
F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because examinations 
conducted in 1969 and 1971, as well as outpatient records dated 
in 1984, showed complaints of knee pain but no knee pathology, 
the Board observes that the lack of a current knee disability 
appears to be a factor in prior denials of the claim for service 
connection for a knee disorder.

Thus, the specific matters in this case are whether the veteran 
has a current knee disorder and, if so, whether that knee 
disorder is related to the bilateral chondromalacia patellae with 
which he was diagnosed in service.  In this regard, recent VA 
outpatient treatment records from 1994 and 1995 show that the 
veteran has been treated for complaints of knee pain diagnosed as 
patellofemoral syndrome.  The Board concludes that this evidence 
is new and material because it bears directly or substantially on 
the specific matter and is so significant that it must be 
considered to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

The Court has indicated that, after the Board reopens a claim for 
service connection based on new and material evidence under 
38 C.F.R. § 3.156(a), the Board must then consider whether the 
claim for service connection is well grounded.  Hickson v. West, 
12 Vet. App. 247, 252 (1999); 38 U.S.C.A. § 5107(a) (West 1991).  
The law provides that "a person who submits a claim for [VA] 
benefits . . . shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial individual 
that the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  "The quality and quantity of the evidence 
required to meet this statutory burden of necessity will depend 
upon the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" is 
generally required.  Id. at 93.

In Caluza v. Brown, the Court held that for a service-connected 
claim to be well grounded, there generally must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  Where the 
determinative issue is factual rather than one requiring medical 
judgment, lay testimony may constitute sufficient evidence to 
make the claim well grounded.  Grottveit, 5 Vet. App. at 93.  
Similarly, lay evidence concerning the manifestations of a 
chronic condition during service or within a presumption period 
may suffice.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  When a condition is not chronic and there is no medical 
evidence of a causal nexus, continuity of symptomatology, which 
may be shown by medical evidence or lay testimony, would be 
required.  See 38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); Godfrey v. Brown, 7 Vet. App. 398, 
406 (1995).  In determining whether a claim is well grounded, 
only the evidence in support of the claim is evaluated and that 
evidence is presumed to be credible.  See Elkins, 12 Vet. App. at 
219.

In this case, the Board finds that the service medical records 
showing a diagnosis of bilateral chondromalacia patellae with the 
assignment of an L3 profile; current medical evidence showing 
patellofemoral syndrome; and the veteran's own statements that he 
has had knee pain since military service constitute sufficient 
evidence to establish a well grounded claim for service 
connection for a bilateral knee disorder.  However, the Board 
also concludes that the well grounded claim is not one which is 
meritorious on its own but rather one which, upon additional 
development of the medical evidence, might be capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).  
Accordingly, the Board remands the claim below for that 
development.


ORDER

New and material evidence having been submitted, the claim for 
service connection for a bilateral knee disorder is reopened.


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The Board has reopened the claim for service connection for a 
bilateral knee disorder and found that it is well grounded but 
needs to be remanded for further development of the medical 
evidence.  With regard to the claim for service connection for 
PTSD, the Board notes that the veteran's alleged stressors, i.e., 
that he retrieved dead bodies and body parts from the battlefield 
in Vietnam, are presumed credible for the purpose of establishing 
a well grounded claim.  Moreover, he has submitted a January 1996 
statement of a VA staff psychologist showing a diagnosis of PTSD 
and showing the psychologist's awareness of the same history 
provided by the veteran of his having retrieved dead bodies and 
body parts from the battlefield in Vietnam.

Service medical records reflect that it was determined that the 
veteran had a preexisting character and behavior disorder of 
life-long duration, namely, sexual deviation, exhibitionism, 
chronic, severe.  The veteran claims that he exposes himself and 
masturbates in public in order to relieve stress associated with 
his PTSD.  The staff psychologist stated that the veteran has a 
lengthy history of legal problems resulting from maladaptive and 
inappropriate behaviors used in an attempt to cope with traumatic 
memories perhaps suggesting that exhibitionism is a method of 
coping with the PTSD.  Accordingly, the Board concludes that the 
claim is well grounded.  However, further evidentiary development 
is required in this case.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to provide 
a list containing the names, addresses, and 
approximate dates of treatment of all 
non-VA health care providers who have 
treated him for his bilateral knee disorder 
and for PTSD and the compulsive symptoms 
manifested by it since his separation from 
military service.  After securing proper 
authorizations where necessary, the RO 
should attempt to obtain all the records of 
treatment, if any, from the sources listed 
by the veteran which are not already on 
file.

2.  The RO should obtain records of VA 
medical treatment for a bilateral knee 
disorder and PTSD, if any, that are not 
already in the claims file.  Specifically, 
the RO should attempt to obtain the records 
of 19 individual therapy sessions conducted 
by the VA staff psychologist referred to in 
a June 17, progress note by the 
psychologist and in the letter dated 
January 17, 1996.  The psychologist stated 
in the progress note that these sessions 
were conducted between October 1995 and 
April 1996.

3.  The RO must attempt to obtain, if 
possible, the records of treatment in 
service for chondromalacia patellae at Zama 
Hospital in Japan which are referred to in 
the separation examination report.  If the 
RO knows from its experience in obtaining 
service medical records that it is not 
possible to obtain such records at this 
late date, the RO may add a memorandum to 
the file explaining why this is so.

4.  The RO must write a letter to the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly United States 
Army and Joint Services Environmental 
Support Group (ESG)) and inform officials 
there that the veteran's DD Form 214 and DA 
Form 20 show that his military operational 
specialty (MOS) was 62B20 Engr Equip 
Repairman and that he served in Vietnam 
from May 24, 1968, to August 5, 1968, with 
Company C, 307th Engr, 3rd Brigade, 82nd 
Airborne Division, USARPAC.  Ask the 
USASCRUR to provide any and all information 
about the nature of the duties of the 
veteran's unit during the time that he was 
in Vietnam.  In addition, inform the 
USASCRUR that the veteran is alleging that 
his job in service involved retrieving dead 
bodies and body parts from the battlefield 
and ask them if this type of duty can be 
confirmed or if it would be consistent with 
the duties of his MOS or with the duties of 
his unit at the time that he served in 
Vietnam.

5.  Thereafter, the veteran should be 
scheduled for the types of VA examinations 
that the RO deems necessary to obtain the 
medical information necessary to adjudicate 
the claims for service connection for a 
bilateral knee disorder and for PTSD.  The 
claims folder must be provided to the 
examiners for review of the pertinent 
medical evidence in the file.

Knees:  The examiner must conduct a full 
and complete examination of the veteran's 
knees and render a diagnosis of all knee 
pathology found to be present.  All tests 
that the examiner deems necessary should be 
conducted and reviewed by the examiner 
before completion of the examination 
report.

The examiner must review the pertinent 
medical evidence in the file, including the 
service medical records; the September 1969 
VA General Medical and VA Orthopedic 
examination reports; the April 1971 VA 
consultation done by a private physician, 
John R. Willcockson, M.D., VA outpatient 
records from 1984, one of which shows an 
examiner's impression of chondromalacia of 
knees; the more recent VA outpatient 
records from the 1990's, one of which shows 
a diagnosis of patellofemoral syndrome; and 
additional treatment records, if any, 
obtained on remand.

The examiner must render an opinion on 
whether a current knee disorder, if any, is 
the same as or is related to the 
chondromalacia of the knees diagnosed in 
service.  If this opinion cannot be 
expressed with medical certainty, the 
examiner should render an opinion in terms 
of the probability of such a relationship, 
i.e., "very likely related", "likely", 
"possibly", "not likely", etc.  In 
rendering this opinion, the examiner should 
provide a complete rationale for all 
conclusions reached including a discussion 
of why the September 1969 VA examiners and 
the April 1971 private physician found no 
knee pathology present at the time of those 
examinations.

PTSD:  The examiner must conduct a full and 
complete psychiatric examination and render 
a diagnosis of all psychiatric disorders 
found to be present.  All tests that the 
examiner deems necessary should be 
conducted and reviewed by the examiner 
before completion of the examination 
report.

The examiner must review the pertinent 
medical evidence in the file, including the 
August 21, 1968, Psychiatric Evaluation 
Report in the service medical records 
showing a diagnosis of sexual deviation, 
exhibitionism, chronic, severe; the January 
17, 1996, letter from the VA staff 
psychologist; the June 1996 VA progress 
notes also written by the same VA staff 
psychologist; and any additional records of 
treatment for a psychiatric disorder that 
the RO has obtained pursuant to this 
remand.

The examiner must render an opinion as to 
whether the veteran meets the criteria for 
a diagnosis of PTSD as provided by the 
DSM-IV and, if so, whether the current PTSD 
is the result of a stressful event in 
service and, if so, the examiner should 
provide a description of what that 
stressful event was.  See 38 C.F.R. 
§ 4.125(a) (1998).  The examiner must 
provide a complete rationale for all 
conclusions reached.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the United 
States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the 
Board or the RO is neither optional nor 
discretionary.  Where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance.  
Stegall v. West, No. 97-78 (U.S. Vet. App. 
June 26, 1998).

7.  The RO must readjudicate the claims for 
service connection for a bilateral knee 
disorder and for PTSD based on the evidence 
in its entirety.  With regard to the claim 
for service connection for PTSD, the Board 
brings to the RO's attention that section 
3.304(f) was recently revised and the 
effective date of this final rule is March 
7, 1997, the date that the Court's decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997), 
was issued.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999), to be codified at 
38 C.F.R. § 3.304(f) (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  On remand, the appellant is free to submit 
additional evidence and argument.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  However, he need take no action unless 
otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

